IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30735
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ANDJELKO JOVIC,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CR-353-R
                         - - - - - - - - - -
                            April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Andjelko Jovic argues that the district court erred in

determining that the drug quantity attributable to him under the

sentencing guidelines was between 2 and 3.5 kilograms of cocaine.

He also avers that the district court “misapplied the law” and

“erroneously held [him] to the burden of proving less than the

two kilogram finding recommended in the presentence report.”    We

have reviewed the record and the briefs on appeal and find no

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No.    96-30735
                                 - 2 -

error.   The judgment of the district court is AFFIRMED for

essentially the same reasons set forth by the district court.

United States v. Andjelko Jovic, No. 95-CR-353-R (E.D. La. July

15, 1996).

     AFFIRMED.